Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments have been fully considered but are not persuasive. Applicant argues that since Grant’s secondary device 114 adjusts the spring force within the joystick, that the prior art combination of Sato and Grant fails to disclose a second vibration mechanism for vibrating the main body of the joystick (operation device.) 
Applicant’s argument is not entirely within merit. Examiner agrees that adjusting spring force differs from a second vibration. However, we must also consider what the prior art would have suggested to a person of ordinary skill in the art at the time of Applicant’s filing. Here, Grant in at least ¶ 41 refers to devices 112 and 114 as “Collectively, the two actuators or haptic output devices…provide the user with a full haptic experience.” As the Court has noted, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  
Here, that Grant discloses a joystick as having multiple haptic output devices would have suggested to a person of ordinary skill that it is possible to use multiple actuators to deliver multiple forms of feedback. That is, Grant evidences that having multiple output devices on a joystick was at least known in the art prior to Applicant’s filing. Therefore, modifying Sato to feature an additional haptic output device, whether it be device 112 or 114 of Grant, is within the level of ordinary skill. Consequently, the claim rejection is maintained, with respect. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0203208) in view of Grant (US 2014/0274398). 
Regarding Claims 1-5, 12, 14, 15: Sato discloses an apparatus, method and CRM, with a control unit, (Abstract, Figs 4, 5); and an operating device including: (i) operation button to be activated by touch of a user, (Fig. 5, button 3), (ii) a first vibration mechanism for vibrating the operation button, (¶¶ 50, 55, Fig. 4, 15, control device controls motor to produce vibrations, ¶ 63, see also Tables 2 and 3, showing different types of vibrations based on the extent the trigger is depressed, note Fig. 5 showing the direction/extent of depression from position Y1 to Y2.) 
Sato does not disclose (iii) a second vibration mechanism for vibrating a main body of the operating device, wherein the control unit controls the first vibration mechanism and the second vibration mechanism. In a related invention, Grant teaches a haptic joystick (Fig. 1) with 2 separately programmable haptic output devices (Fig. 2, 112, 114, ¶ 41.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have modified Sato to feature Grant’s 2 separately programmable haptic devices, versus just 1, for the purpose of enabling more robust force feedback thereby enhancing game play. This yields the predictable results of increasing realism is the firing of Sato’s gun controller. 
Regarding Claims 6-8, 13: Sato in view of Grant teaches a control unit for 2 programmable vibration/haptic feedback devices, wherein the amount of movement, i.e., predetermined or maximum is configurable based on the game being played, and activating both output devices based on a single request (Grant, ¶ 41.) 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0203208) in view of Grant (US 2014/0274398) as applied to Claim 1, in further view of Hinckley (US 2001/0011995). 
Sato in view of Grant teach the invention substantially but do not make explicit:
 predetermined processing when the user brings a finger into contact with a surface of the operation button and does not move the operation button,
A proximity sensor that detects when a portion of a body of the user approaches a surface of the operation button,
Determining a timing to cause the first vibration mechanism to produce vibrations depending on the detected result from the proximity sensor. 
However, in a related invention, Hinckley teaches a proximity sensor that detects when a user’s
hand is proximate to an input device (including when a user touches an input device without depressing it), and processing for providing both tactile and visual feedback. See at least Hinckley ¶¶ 13, 109 & 134, showing the claimed features. It would have been obvious to a person of ordinary skill in the art at the time of filing to have provided Hinckley’s proximity sensor in the device of Sato in view of Grant for several reasons including facilitating the player to more quickly determine the status of the input device, (Hinckley, ¶ 10.)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715